DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 14, 2022 has been entered.
Applicants' arguments, filed June 14, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Application Status
The present application is examined under the pre-AIA  first to invent provisions. Claims 23-24 and 29-31 remain withdrawn from consideration. Claims 1, 3-6, 8-9, 11-12, 15-17, 19-20, 22, 25-28 and 32-33 are under current Examination. The BPAI affirmed all pending rejections on October 17, 2016. The BPAI affirmed all pending rejections a second time on May 20, 2020. 


Claim Rejection – 35 USC § 112 - 1st Paragraph – New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11, 25-26, and 32-33 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the instant claims recite “wherein the amount of L-arginine is effective to increase the amount of available soluble fluoride relative to a composition comprising an effective amount of sodium fluoride but which does not contain arginine”. However, the instant specification merely discloses that “[0194] Incorporation of L-arginine in the commercial formulation enhances the amount of soluble fluoride available from the formulation. This enhanced delivery leads directly to an enhancement of delivery of fluoride effect of the formulation”. The application as originally filed does not teach any amount of L-arginine which provides the recited effect and does not disclose that the increase is relative to a generic composition comprising an effective amount of sodium fluoride which does not contain arginine. Thus, the presently amended claims appear to contain new matter. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8-9, 11, 25-26, and 32-33 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010) in view of Norfleet (U.S. 5,505,933).
Kleinberg teaches an oral composition comprising arginine and 200-1500ppm fluoride (col.4, lines 35-43 and claims 22 and 30). The arginine is administered with a cariostatic anion such as bicarbonate (col.4, lines 1-15). Arginine bicarbonate is demonstrated to improve the pH response in the oral cavity, particularly when combined with calcium carbonate (Fig. 3). The composition should include a foaming agent, such as sodium laurel sulfate, in an amount from 0.5 to 5.0 wt%, as well as an antiseptic agent (col.5, lines 34-39). The composition may take the form of a dentifrice paste (col 4, lines 16-23 and col.5, line 26). The amount of arginine present in a preferred embodiment ranges from 5µg/mg-700mg/mg (equal to 0.5%-70%). The pH of the composition is 6-9 (cols. 5-6). 
Kleinberg does not teach the inclusion of an anionic polymer. 
Norfleet teaches a desensitizing anti-tartar dentifrice comprising tooth pain inhibiting compounds including potassium nitrate (col.1, lines 49-57) and a potassium salt of a copolymer of maleic anhydride with methyl vinyl ether (col.1, lines 49-62). The composition also includes sodium fluoride (col.10, lines 14-43); however, the sodium may be substituted for potassium to increase the desensitizing effect (col.11, lines 35-40). Norfleet teaches use of triclosan as an antibacterial agent (col.6, lines 43-49). Norfleet teaches the pH is 6-8, with 7 being preferred (col.9). 
Norfleet does not teach the addition of arginine. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the anticaries composition of Kleinberg to incorporate the desensitizing components of Norfleet in order to reduce tooth pain. Upon doing so, the skilled artisan would have a reasonable expectation of producing a dentifrice that has both the anti-caries property of Kleinberg and the tooth desensitization of Norfleet. Such a combination of two dental cleaning compositions to form a third dental cleaning composition is prima facie obvious according to MPEP 2144.06(I). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). Here, the range of about 500ppm fluoride ions instantly recited lies squarely within the prior art range of 200-1500ppm fluoride. Similarly, the instantly recited range of 1.5% to 3.75% arginine lies within the prior art range of 0.5%-70%. 
Regarding claims 8 and 9, it would have been prima facie obvious to one of ordinary the skill in the art forming the composition of Kleinberg and Norfleet to choose triclosan as the antiseptic agent given Kleinberg teaches the inclusion of antiseptic generally and Norfleet teaches a preferred antiseptic agent is triclosan. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-9, 11, 25-26, and 32-33 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,959,967 in view of Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010). 
The patent teaches the presence of fluoride at 0.03-5 wt% and arginine bicarbonate at 10-21 wt%. 
Kleinberg teaches fluoride ion source is present at 200-1500ppm (converts to 0.02-0.15%) and arginine is present at 0.5%-70%. 
One of ordinary skill in the art making the patented oral composition would find it prima facie obvious to use an amount of fluoride within the range taught to be effective for oral compositions by Kleinberg. Since the range taught by the prior art overlaps with the instantly recited range, the amount of fluoride instantly recited is prima facie obvious. See MPEP 2144.05.  Further, one of skill in the art would find it prima facie obvious to choose an amount of arginine from within the amounts disclosed by Kleinberg which provides the desired results. See MPEP 2144.05. 


Claims 1, 3-6, 8-9, 11, 25-26, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 9,682,026; claims 1-48 of U.S. Patent No. 9,682,027; claims 1-23 of  U.S. Patent No. 9,918,918; claims 1-20 of U.S. Patent No. 10,130,597; each taken in view of Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges of components recited by the patented documents overlap with the ranges instantly recited and thus are prima facie obvious under MPEP 2144.05.  Specifically, it is noted that the issued patents recite any effective amount of fluoride salt as well as 0.01% - 2% (i.e. 100ppm-20Kppm), which overlaps with the instantly recited 200-600ppm. 


Conclusion
No claims currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612